     Case 1:20-cv-00522-NONE-JLT Document 46 Filed 08/25/20 Page 1 of 3




1     MARGO A. RAISON, COUNTY COUNSEL
      By: Andrew C. Thomson, Chief Deputy (SBN 149057)
2     Kathleen Rivera, Deputy (SBN 211606)
      Phillip T. Jenkins, Deputy (SBN 309523)
3
      Kern County Administrative Center
4     1115 Truxtun Avenue, Fourth Floor
      Bakersfield, CA 93301
5     Telephone 661-868-3800
6     Attorneys for Defendants County of Kern,
7     Donny Youngblood and Joshua Nicholson

8                              UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11    APOTHIO, LLC,                 )               Case No.: 1:20-cv-00522-NONE-JLT
                                    )
12                    Plaintiff,    )               DEFENDANT COUNTY’S OPPOSITION
      v.                            )               TO APOTHIO LLC’S MOTION FOR
13                                  )               LEAVE TO FILE AND NOTICE OF
      KERN COUNTY; KERN COUNTY      )               SUPPLEMENTAL AUTHORITY (DOC 44)
14
      SHERIFF’S OFFICE; CALIFORNIA  )
15    DEPARTMENT OF FISH AND        )
      WILDLIFE; DONNY YOUNGBLOOD; )
16    JOSHUA NICHOLSON; CHARLTON H. )
      BONHAM; JOHN DOES #1 THROUGH )
17    #10, UNKNOWN AGENTS OF THE    )
      KERN COUNTY SHERIFF’S OFFICE; )
18
      JOHN DOES #11 THROUGH #20,    )
19    UNKNOWN AGENTS OF THE         )
      CALIFORNIA FISH AND WILDLIFE  )
20    DEPARTMENT                    )
                      Defendants.   )
21                                  )
22

23    TO PLAINTIFF AND ATTORNEYS OF RECORD;

24           COME NOW Defendants County of Kern, on behalf of itself and its integral agency the
25    Kern County Sheriff’s Office (hereafter jointly “County”), Kern County Sheriff Donny
26    Youngblood (hereinafter “Youngblood”) and Sergeant Joshua Nicholson (hereafter
27    Nicholson”)(hereinafter collectively “County Defendants”) and Reply to Plaintiff Apothio
28    LLC’s Motion for Leave to File and Notice of Supplemental Authority.
                                            1
      COUNTY DEFENDANTS’ OPPOSITION TO MOTION & NOTICE                   1:20-CV-00522-NONE-JLT
     Case 1:20-cv-00522-NONE-JLT Document 46 Filed 08/25/20 Page 2 of 3




1                                                      I.
2                                               ARGUMENT
3             Apothio, LLC (hereinafter “Apothio”) requests that the court grant leave to supplement
4     its Opposition to Kern County's Motion to Dismiss. Plaintiff contends that "new" law has
5     emerged that is relevant to the determination of the pending motion. However, the new authority
6     cited by Apothio is unpersuasive and irrelevant to the underlying factual and legal questions at
7     issue in the matter pending before the court. Further, Apothio's attempt to supplement its
8     opposition is improper. Apothio's attempt to offer "new" law is improper as it is not provided for
9     in either Federal Rules of Civil Procedure or the local rules. Even if Apothio's submission
10    complied with the requisite rules, the supplemental authority does not provide any insight to the
11    issues presently before the court.
12            The "new" law cited by Apothio, Granny Purps Inc. v. County of Santa Cruz, No.
13    H045387, 2020 WL 4504904 (Cal. Ct. App. Aug 5, 2020.) (hereinafter “Granny Purps”),
14    involves the seizure of medical marijuana plants pursuant to a Santa Cruz County land use
15    ordinance. That decision explores the status of medical marijuana as contraband under California
16    law. The decision is silent on the substance's status under federal law. Despite this deficiency,
17    Apothio contends that the "new" law provides direct contradiction to Kern Defendants' argument
18    that marijuana is not "contraband per se." As noted in our motion, this could not be further from
19    the truth. (MTD 3:18-27, 4.)
20            Apothio's attempt to extend the reasoning in Granny Purps, regarding state law regarding
21    medical marijuana, to the application of federal law defining marijuana as a controlled substance
22    is improper. Further, the case is silent on the issue of an established research institute or "EARI",
23    a status Apothio has self proclaimed in its complaint. A status which, even if correct, still would
24    not afford Apothio protection under federal law. As a result, the reasoning of Granny Purps is of
25    no value in determining the legal application of state or federal law regulating marijuana and/or
26    hemp.
27            ///
28            ///
                                            2
      COUNTY DEFENDANTS’ OPPOSITION TO MOTION & NOTICE                          1:20-CV-00522-NONE-JLT
     Case 1:20-cv-00522-NONE-JLT Document 46 Filed 08/25/20 Page 3 of 3




1                                                   II.
2                                            CONCLUSION
3            For the reasons stated in this Opposition the court should deny this motion as it is not
4     relevant and does not provide any insight to the issues raised here. Should the court find this
5     matter is relevant, the Kern County Defendants request leave to file supplemental argument.
6     Dated: July 29, 2020                 MARGO A. RAISON, COUNTY COUNSEL
7
                                           By: __/s/ Kathleen S. Rivera______________
8                                             Andrew C. Thomson, Chief Deputy
                                              Kathleen Rivera, Deputy
9
                                              Phillip T. Jenkins, Deputy
10                                            Attorneys for Defendants
                                              County of Kern,
11                                            Donny Youngblood and
                                              Joshua Nicholson
12

13    2530724
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            3
      COUNTY DEFENDANTS’ OPPOSITION TO MOTION & NOTICE                      1:20-CV-00522-NONE-JLT
